                           IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                    WESTERN DIVISION
                                     No. 5:17-CR-134-BR




    UNITED STATES OF AMERICA

        v.                                                                             ORDER

    XAVIER MILTON EARQUHART




         This matter is before the court on several pending motions.1

         On remand from the Fourth Circuit Court of Appeals, on 8 and 9 June 2021, the court

conducted defendant’s resentencing hearing. During the 8 June portion of the hearing, the court

allowed defense counsel’s motion to withdraw and permitted defendant to proceed pro se. Prior

to imposing defendant’s sentence, the court determined that its role on remand was limited to

resentencing defendant and that it would not reconsider its rulings on objections to the

Presentence Sentence Report (“PSR”) made at defendant’s original sentencing hearing, and thus,

defendant remained bound by those rulings. Similarly, the court determined defendant was

foreclosed from raising any additional objections to the PSR.

         Based on these determinations and the fact the court has imposed defendant’s sentence on

remand, the following motions are DENIED as moot: defendant’s motion for an order setting



1
 “The general rule [is] that an appeal confers jurisdiction on the court of appeals and divests the district court of its
control over those aspects of the case involved in the appeal.” United States v. Modanlo, 762 F.3d 403, 408 (4th
Cir. 2014) (internal quotation marks and citation omitted). This rule is subject to limited exceptions—“district
courts [may] take subsequent action on matters that are collateral to the appeal, or [] take action that aids the
appellate process.” Doe v. Pub. Citizen, 749 F.3d 246, 258 (4th Cir. 2014) (citations omitted). Although defendant
has filed a notice of appeal from the court’s amended judgment, the court finds it has the authority to act under both
of these exceptions.



             Case 5:17-cr-00134-BR Document 387 Filed 06/17/21 Page 1 of 3
resentencing by videoconference on or before 2 December 2020 and to vacate docket entry 323

(the minutes of the 23 November 2020 hearing) and docket entry 324 (an order denying

defendant’s pro se motions because counsel represented him and notifying defendant the court

would no longer entertain pro se motions), (DE # 325); defendant’s motion to correct the PSR

before resentencing, (DE # 340); defendant’s motion to be resentenced with a criminal history

category of I, (DE # 356); the government’s motion to preclude re-litigation of matters

previously ruled upon and litigation of matters waived by failing to raise them on appeal, (DE #

364); defendant’s motion to compel video footage of his arrest and the search of his office, (DE #

366); defendant’s motion to continue resentencing, (DE # 367); defendant’s motion for an

evidentiary hearing, (DE # 370); defendant’s motion for a detention hearing, (DE # 371);

defendant’s motion for unredacted trial exhibits for use at resentencing, (DE # 372); defendant’s

motion to suppress evidence supporting Counts 8 through 13, (DE # 373); and, defendant’s

motion to dismiss Counts 8 through 13, (DE # 374).

       Defendant seeks the return of his seized property not used as evidence at trial and not

subject to forfeiture. (See DE # 375.) The government is DIRECTED to file a response to this

motion within 30 days.

       Finally, defendant requests that the court seal his pro se filings regarding (1) orders of

expungement of his state criminal charges which were dismissed or on which he was found not

guilty, docket entry 340, and (2) an order of expungement of his state criminal convictions,

docket entry 356. (DE # 377.) As for the documents evidencing the expungement of state

criminal charges, defendant filed them on 22 March 2021 and without any request to seal.

Therefore, those documents (and the information contained therein) have been publicly available

for nearly three months. As for the document evidencing the expungement of state criminal



                                                 2

          Case 5:17-cr-00134-BR Document 387 Filed 06/17/21 Page 2 of 3
convictions, defendant filed it on 10 May 2021 and without any request to seal. A month later,

during defendant’s resentencing hearing, the information contained in that document was

discussed in open court, without any request from defendant to close or seal the courtroom.

Also, during the resentencing hearing, the government submitted two exhibits (Exhibits 3 and 4)

containing case information about two of the convictions defendant had expunged, which the

state court later reinstated. Defendant made no request that these exhibits be sealed. Under the

circumstances, the court finds defendant has waived any interest in the confidentiality of the

documents, see Patriot Grp. Int’l, Inc. v. Janus Glob. Operations LLC, No. 1:16-CV-907

(LMB/TCB), 2016 WL 11668615, at *2 (E.D. Va. Aug. 11, 2016) (where the public had access

to documents for nearly a month, the “defendant’s delay in moving to seal operates as a waiver”

and recognizing “‘to the extent that the parties have discussed the contents of the [putatively]

sealed documents in their filings, briefings, and in open court, or have entered such documents

into evidence, the Court considers the parties’ arguments regarding the need for such information

to be sealed to have been waived’” (quoting Certusview Techs., LLC v. S&N Locating Servs.,

LLC, No. 2:13-CV-346, 2016 WL 4134643, at *12 n.12 (E.D. Va. Aug. 2, 2016)), and his

motion to seal is DENIED.

       This 17 June 2021.




                                      __________________________________

                                                      W. Earl Britt
                                                      Senior U.S. District Judge




                                                 3

          Case 5:17-cr-00134-BR Document 387 Filed 06/17/21 Page 3 of 3
